            Case 1:19-cr-00246-DAD-BAM Document 67 Filed 12/14/20 Page 1 of 2


 1   RICHARD M. OBERTO
     ATTORNEY AT LAW
 2
     State Bar No. 247285
 3   516 W. Shaw Ave., Ste. 200
     Fresno, California 93704
 4   Telephone: (559) 221-2557
 5
     Attorney for Defendant,
 6   Isaias Herrera-Ortiz

 7                                 IN THE UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                           NO. 1:19-cr-00246-DAD-BAM
10
                      Plaintiff,
11
           v.                                            NOTICE AND REQUEST TO SEAL
12                                                       DOCUMENT BY THE DEFENDANT
     ISAIAS HERRERA-ORTIZ,                               ISAIAS HERRERA-ORTIZ;
13                                                       ORDER
14                    Defendants.                        Hearing Date: 12/15/2020
15                                                       Hearing Time: 9 a.m.
                                                         District Judge: Dale A. Drozd
16

17
     To the United States District Court of the Eastern District of California, the United States
18
     Attorney’s Office for the Eastern District of California, and the Probation Department for
19
     the Eastern District of California:
20

21              Please take notice that the defendant ISAIAS HERRERA-ORTIZ (“Mr. Herrera”) is

22   requesting to file a document under seal pursuant to Local Rule 141. The document to be filed
23
     under seal is entitled “Declaration of Attorney and Attached Exhibit in Support of the Sentencing
24
     Memorandum.” The document will be served via email on the opposing party United States
25
     Attorney’s Office and the Probation Department. (Local Rule 141.)
26

27   ///

28                                                   1
           Case 1:19-cr-00246-DAD-BAM Document 67 Filed 12/14/20 Page 2 of 2


 1   The filing under seal is necessary on the grounds that the attorney declaration and exhibit contain
 2
     Mr. Herrera’s confidential medical information and disclosed would violate Mr. Herrera’s right
 3
     to medical privacy. (See Health Insurance Portability and Accountability Act of 1996 ([HIPPA].)
 4

 5
     DATED: 12/14/2020                                     /s/ Richard M. Oberto
 6                                                        RICHARD M. OBERTO
                                                          Attorney for Defendant,
 7                                                        Isaias Herrera-Ortiz
 8

 9                                                ORDER

10          IT IS HEREBY ORDERED, based on good cause showing, that the motion for sealing
11
     by the defendant ISAIAS HERRERA-ORTIZ be granted. The item to be sealed consists of the
12
     document entitled “Declaration of Attorney and Attached Exhibit in Support of the Sentencing
13
     Memorandum.”
14

15
     IT IS SO ORDERED.
16

17
        Dated:     December 14, 2020
                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28                                                    2
